Citation Nr: 1739752	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  12-32 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1985 to October 1987, with additional service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In August 2016, the Board remanded the case for additional development, which has been completed.  The matter has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it finds that an addendum medical opinion is necessary before a decision can be made on the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.  The Veteran contends that his experiences in-service has led to a decline in his mental health.  Specifically, he alleges that he was harassed and sexually assaulted in-service.  See July 2016 Correspondence; July 2011 VA Form 21-4138 Statement In Support of Claim. 

The Veteran was diagnosed with multiple mental disorders including paranoid schizophrenic disorder, acute anxiety depression syndrome, psychosis, and generalized anxiety disorder.  See March and April 1990 St. Vincent Hospital Medical Records; July 2011 VA Mental Health Medication Management Note. 

Pursuant to an August 2016 remand, the Board requested a January 2017 addendum opinion on whether it was at least as likely as not (50 percent probability or more) that any currently diagnosed mental health disorder, to include schizophrenia, insomnia, generalized anxiety disorder, or psychosis not otherwise specified, was etiologically related to the Veteran's period of active duty service.  The examiner opined that schizophrenia was not etiologically related to (or caused by) the Veteran's service.  The examiner added that although the events in the military made schizophrenia "likely" overt, the manifestation was not permanent.  Nonetheless, the examiner did not opine as to the nature and etiology of all mental diagnoses of record, including paranoid schizophrenic disorder, acute anxiety depression syndrome, psychosis, and generalized anxiety disorder.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds the January 2017 VA examiner's opinion inadequate and, thus, remand is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain an addendum opinion from a qualified medical professional to determine the nature and etiology of any acquired psychiatric disorder that may be present.  If an examination is necessary, one should be provided.  The claims file and a copy of this REMAND must be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions.  All pertinent symptomatology and findings must be reported in detail. 

The examiner should identify all current psychiatric disorders.  If any previously diagnosed disorder is no longer present, the examiner must provide an explanation.  Specifically, the examiner must address the Veteran's diagnoses of record, to include paranoid schizophrenic disorder, acute anxiety depression syndrome, psychosis, and generalized anxiety disorder.

For each diagnosed psychiatric disorder, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the currently diagnosed psychiatric disorder is causally or etiologically related to the Veteran's military service.  

In providing this opinion, the examiner should discuss medically known or theoretical causes of each currently diagnosed psychiatric disorder and describe how such a disability generally presents or develops in most cases, in determining the likelihood that the currently diagnosed psychiatric disorder is related to in-service events as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

In rendering the requested opinion, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




